        Case 1:19-cr-00676-PGG Document 70 Filed 02/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-                                           ORDER

ALEXEI SAAB,                                                19 Cr. 676 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

            The following schedule will apply to Defendant’s motion to dismiss (Dkt. No.

67):

            1. the Government’s opposition is due by March 16, 2021;

            2. Defendant’s reply, if any, is due on March 23, 2021.

Dated: New York, New York
       February 23, 2021
                                                SO ORDERED.


                                                _______________________________
                                                Paul G. Gardephe
                                                United States District Judge
